Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With regards to Claim 1, the limitation “the notification is transmitted to an emergency responder if the notification is not responded to in a preconfigured time” is not disclosed in the specification. The specification, in [0034], only discloses that no emergency contacts are reached within a preconfigured time but does not discuss any response from them within this time (“no emergency contacts may be reached in a preconfigured amount of time”). 
Similar issue exists in other independent claims.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regrds to Claims 1 and 15, the feature “wherein the notification is transmitted to an emergency responder …” is indefinite. It is unclear what the patentable meaning of this notification is as, prior in the claim, it refers to a notification provided to a patient (“notifying the user with a notification…”) while further in the claim, it refers to the emergency responder as claimed and how the same notification can be issued to both, the patient and the emergency responder and based on two different pre-conditions.
For the purpose of a compact prosecution, the Examiner treated the rejected limitation as claimed in Claim 8: “wherein an emergency notification is transmitted to an emergency responder”, i.e. that two separate notifications are issued/transmitted: one -to the user/patient, and another one - to the emergency responder. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, representative Claim 1 recites:
A processor-implemented method for self-correcting temperature and notification, the method comprising: 
detecting a user body temperature; 
determining if the detected body temperature is within a pre-configured normal temperature range; 
notifying the user with a notification based on the determination; 
and 
in response to the detected body temperature being outside the pre-configured normal temperature range, 
performing temperature regulation assistance by interacting with associated temperature regulation devices to adjust the user body temperature to the pre-configured normal temperature range, 
wherein the notification is transmitted to an emergency responder if the notification is not responded to in a preconfigured time.
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter.  The above claim is considered to be in a statutory category (process). 
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions.  Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation that covers mental processes – concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion.  
The above mental process steps represent a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, a step of “in response to the detected body temperature being outside the pre-configured normal temperature range, performing temperature regulation assistance” in the context of this claim encompasses the user manually making an estimation how high or low a patient’s temperature is to take appropriate steps to adjust it.  Similarly, based on a response time or lack thereof relative to the predetermined (preconfigured) time, making a decision to transmit a notification.  
In addition, the highlighted limitations, under the broadest reasonable interpretation, fall into the grouping of subject matter when recited as such in a claim limitation that covers certain methods of organizing human activity—fundamental economic principles or practices (including hedging, insurance, mitigating risk).  
Similar limitations comprise the abstract ideas of Claims 8 and 15.  
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. 
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. 
The above claims comprise the following additional elements:
In Claim 1: a processor, a step of detecting a user body temperature, and performing temperature regulation assistance using associated temperature regulation devices; a step of notifying a user whether the detected body temperature is within a pre-configured normal temperature range, and transmitting the notification to an emergency responder based on a preconfigured time of the response;
In Claim 8: a computer system comprising: one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage media, and program instructions stored on at least one of the one or more tangible storage media, a step of detecting a user body temperature, a step of notifying a user when the detected body temperature being outside the pre-configured normal temperature range, and a step of transmitting an emergency notification to an emergency responder if a user notification is not responded to in a preconfigured time;
Claim 15: a computer program product comprising: one or more computer-readable tangible storage media and program instructions stored on at least one of the one or more tangible storage media, the program instructions executable by a processor of a computer, a step of detecting a user body temperature, a step of notifying a user with a notification when the detected body temperature reaches pre-configured dangerous body temperature, a step of transmitting the notification to an emergency responder if the notification is not responded to in a preconfigured time.
The additional element in the preamble of “A processor-implemented method for self-correcting temperature and notification” (Claim 1) and similar language in Claims 8 and 15 is not qualified for a meaningful limitation because it only generally links the use of the judicial exception to a particular technological environment or field of use.  The step of detecting a user body temperature represents a mere data gathering step and only adds an insignificant extra-solution activity to the judicial exception.  The steps of notifying a user with a notification and transmitting notification to an emergency responder are generically recited and also represent insignificant extra-solution activity.  A computer system/ computer program product including a processor (generic processor) is generally recited and is not qualified as particular machine.  
In conclusion, under the Step 2A, Prong Two, the above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement to other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application.  Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.  
However, the above claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B analysis) because these additional elements/steps are well-understood and conventional in the relevant art based on the prior art of record (Santa Maria, Paradis, Dala, Ali, Ali). 
The independent claims, therefore, are not patent eligible.
With regards to the dependent claims, claims 2-7, 9-14, and 16-20 provide additional features/steps which are part of an expanded algorithm, so these limitations should be considered part of an expanded abstract idea of the independent claims and, therefore, these claims are not eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 6, 8, 11, 13, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Norman A. Paradis et al. (US 2020/0268549), hereinafter ‘Paradis’ in view of Shirook M. Ali et al. (US 2013/0133055), hereinafter ‘Ali’.
	
With regards to Claim 1, Paradis discloses 
A processor-implemented method for self-correcting temperature notification (systems may include processors programmed to analyze the sensed changes in the patient's set point temperature … and optionally issue an indication, alarm or other notification of change in the patient's febrile status [0013]), the method comprising: 
detecting a user body temperature (As is customary with such systems, sensor S.sub.1 measures the core temperature of the patient from its position, for example, within the patient's body, within the bladder of the patient, within the esophagus, or rectally [0089]); 
determining if the detected body temperature is within a pre-configured normal temperature range (The TTM system compares the value of patient core temperature to the value of the TTM Set Point Temperature specified by the physician treating the patient [0089]; the physician would choose a Set Point Temperature below body temperature in order to deliver hypothermia therapy to a patient [0090]); 
notifying the user with a notification based on determination (an alarm or alert indicator visible, audible or otherwise perceivable within the patient's room will be triggered when such an event, such as a change in the patient's endogenous temperature set-point and/or febrile status, occurs. Alternatively or additionally, such alarm or alert may be transmitted by wired or wireless connection to, and emitted by, one or more alarm emitting devices perceivable within the patient's room and/or at remote locations [0098]);
and 
in response to the detected body temperature being outside the pre-configured normal temperature range, performing temperature regulation assistance by interacting with associated temperature regulation devices to adjust the user body temperature to the pre-configured normal temperature range (the TTM system compares the value of patient core temperature to the value of the TTM Set Point Temperature specified by the physician treating the patient, then adjusts the temperature of the coolant flowing through heat exchange catheter placed within a major vein of the patient so as to reduce the difference between the patient core temperature and the Set Point Temperature [0089]).
Paradis also discloses maintaining patient body’s temperature within a specified temperature range (maintain the patient's body temperature at a predetermined target temperature or within a predetermined target temperature range [0012]).
However, Paradis does not specifically disclose adjusting the user body temperature to the pre-configured normal temperature range, wherein the notification is transmitted to an emergency responder if the notification is not responded to in a preconfigured time.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Paradis, instead of adjusting the user body temperature to the pre-configured set point (normal) temperature to adjust it based on a pre-configured normal temperature range for a particular procedure that may, for example, include measurement error/accuracy range/criteria as known in the art (Paradis, above).  
Ali discloses that the notification is transmitted to an emergency responder if the notification is not responded to in a preconfigured time (If the BlackBerry user responds to the alert within a predetermined time period (affirmative outcome to detection step 616), then the sequence ends (step 622). However, if the BlackBerry user does not respond to the alert within a predetermined time period (negative outcome to detection step 616), then a secondary alert is issued (step 618) and the sequence ends (step 620). As will be appreciated, the secondary alert can take any form, such as a reminder alert to the patient or an alert to a secondary contact with an automated call, email, voice mail, or 911 call [0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Paradis in view of Ali to implement two-tier patient monitoring that consists of two notifications such as a first notifying a user (the mobile device 301 can provide an alert or other message 320 to a third party entity 360, such as a caregiver or parent, Ali [0037]) and then, transmitting another notification to a higher priority responder such as an emergency responder if that (user-directed) notification is not responded to in a preconfigured time, as discussed above in Ali and in Fig.6 to ensure/accomplish user/patient proper issue (temperature) remediation and patient’s safety.

With regards to Claim 4, Paradis additionally discloses utilizing an electronic system attached to a bed, a chair, a stretcher or a wearable to adjust the body temperature (The subsystem to affect heat transfer may include one or more components, such as a catheter, a blanket or adhesive pads, and a heat-transfer fluid. The components of this subsystem are generally designed to optimize the efficiency of heat transfer, and may utilize a temperature-controlled fluid, such as water or saline, supplied to one or more components, such as a catheter, a blanket or an adhesive pad and a heat-transfer fluid [0022]; a phone, smartphone, watch or other computer that is local … relative to the patient [0106]; Sensor S.sub.2 measures the temperature of the TTM coolant flowing from the TTM system toward the heat exchange catheter in the patient [0115]; the values of the set point temperature are accessed electronically within the TTM system [0149]).

With regards to Claim 6, Paradis additionally discloses recommending a necessary action when the detected body temperature is outside the pre-configured normal temperature range, wherein the necessary action is any action that may help increase or decrease the body temperature (controlling the heat exchange device to maintain the patient's body temperature at a predetermined target temperature or within a predetermined target temperature range in combination with one or more sensors and apparatus for determining changes in the amount of energy required to maintain the patient's body temperature at the predetermined target temperature or within the predetermined target temperature range [0012]; The TTM system compares the value of patient core temperature to the value of the TTM Set Point Temperature specified by the physician treating the patient, then adjusts the temperature of the coolant flowing through heat exchange catheter placed within a major vein of the patient so as to reduce the difference between the patient core temperature and the Set Point Temperature [0089]; the physician would choose a Set Point Temperature below body temperature in order to deliver hypothermia therapy to a patient, as disclosed herein. At the beginning of such therapy, the patient's core temperature would be far above the Set Point Temperature, and the TTM system would apply significant power to the chiller system within it, so as to reduce significantly the temperature of the coolant flowing through the heat exchange catheter within the patient. The degree of reduction of the coolant temperature is accomplished according to algorithms known in control theory, such as Proportional Control, Proportional-Integral Control, and Proportional-Integral-Derivative Control (Bishop, 2011). A self-correcting system such as this is known as a control loop or, synonymously, a feedback loop [0090]).

With regards to Claims 8 and 15, Paradis in view of Ali discloses the claimed limitations as discussed above with regards to Claim 1.

With regards to Claims 11 and 18, Paradis in view of Ali discloses the claimed limitations as discussed above with regards to Claims 4 and 8 and 15, respectively.

With regards to Claim 13, Paradis in view of Ali discloses the claimed limitations as discussed above with regards to Claims 6 and 8.

Claims 2, 3, 5, 7, 9, 10, 12, 14, 16, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Paradis in view of Ali, in further view of Seema Dala et al. (US 2013/0024382), hereinafter ‘Dala’.

With regards to Claim 2, Paradis in view of Ali discloses the claimed invention as discussed in Claim 1.
Paradis also discloses notifying a user when the detected body temperature is within a pre-configured dangerous body temperature (changes in the endogenous temperature set-point being indicative of fever [0011]; issue an indication, alarm or other notification of change in the patient's febrile status [0013]).
However, Paradis does not specifically disclose sending a notification to the user via a mobile application or a desktop application.
Dala discloses sending a notification to the user via a mobile application or a desktop application (the relevant medical records transmitted to the physician's mobile device 120 [0089]).
Dala also discloses notifying a user when the detected body temperature is within a pre-configured dangerous body temperature (recording vital statistics like body temperature [0203]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Paradis in view of Ali, in further view of Dala to send a notification to the user via a mobile application or a desktop application to immediately inform a physician of a changing/dangerous patient condition (Such image optimization may enable a physician to view an accurate account of the transmitted images and perform measurements on any mobile device, even on mobile devices with suboptimal display resolution, Dala [0057]; the handheld device may include multiple types of alerts, including but not limited to audio alerts, mechanical (vibration) alerts, and visual or text alert messages displayed on the display screen. Such variety of alerts may be dependent upon the importance of the incoming message, Dala [0219]).

With regards to Claim 3, Paradis in view of Ali discloses the claimed invention as discussed in Claim 1.
Paradis also discloses a processor that is programmed to receive and utilize data, Claim 16).
However, Paradis does not specifically disclose storing primary contacts of the user in a database; and sending a notification to each primary contact when the detected body temperature reaches the pre-configured dangerous body temperature.
Dala discloses storing primary contacts of the user in a database; and sending a notification to each primary contact when the detected body temperature reaches the pre-configured dangerous body temperature (the database may store contact information for recipients and may include multiple contact methods for each recipient [0299].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Paradis in view of Ali, in view of Dala to store primary contacts of the user in a database as known in the art; and sending a notification to each designated (primary) contact when the detected body temperature reaches the pre-configured dangerous body temperature to take a corrective action and/or simply inform a relevant party about the alarming condition.

With regards to Claim 5, Paradis in view of Ali discloses the claimed invention as discussed in Claim 1.
Paradis also discloses issuing an indication, alarm or other notification of change in the patient's febrile status [0013].
However, Paradis does not specifically disclose notifying an emergency center when each primary contact does not respond within a preconfigured time.
Dala discloses reducing emergency condition treatment times by intelligently communicating sensitive patient medical information in an open environment (Dala [0012]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Paradis in view of Ali, in view of Dala to notify an emergency center when each primary contact does not respond within a preconfigured time to improve management of any critical or emergency medical condition (Dala [0012]).

With regards to Claim 7, Paradis as modified discloses the claimed invention as discussed in Claim 1.
However, Paradis does not specifically disclose storing temperature measurements in a database connected to a user electronic health record system.
Dala discloses storing temperature measurements in a database connected to a user electronic health record system (the relevant medical records transmitted to the physician's mobile device 120 [0089]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Paradis in view of Dala to store temperature measurements in a database connected to a user electronic health record system (Such image optimization may enable a physician to view an accurate account of the transmitted images and perform measurements on any mobile device, even on mobile devices with suboptimal display resolution, Dala [0057]; the handheld device may include multiple types of alerts, including but not limited to audio alerts, mechanical (vibration) alerts, and visual or text alert messages displayed on the display screen. Such variety of alerts may be dependent upon the importance of the incoming message, Dala [0219]).


With regards to Claims 9 and 16, Paradis in view of Ali, in view of Dala discloses the claimed limitations as discussed above with regards to Claims 2 and 8 and 15, respectively.

With regards to Claims 10 and 17, Paradis in view of Ali, in view of Dala discloses the claimed limitations as discussed above with regards to Claims 3 and 8 and 15, respectively.

With regards to Claims 12 and 19, Paradis in view of Ali, in view of Dala discloses the claimed limitations as discussed above with regards to Claims 5 and 8 and 15, respectively.

With regards to Claims 14 and 20, Paradis in view of Ali, in view of Dala discloses the claimed limitations as discussed above with regards to Claims 7 and 8 and 15, respectively.


Response to Arguments

35 USC § 101
Applicant's arguments filed 9/25/2022 have been fully considered but they are not persuasive. 

The Applicant argues (p.10): Applicant contends the claims demonstrate a process and does not recite any of the judicial exceptions enumerated in the 2019 PEG.
The Examiner respectfully disagrees. The judicial exceptions enumerated in the 2019 PEG include mental processes and organizing human activity groupings that match the groupings identified in the rejection. 

The Applicant argues 
(p.11): Without conceding that Applicant's claims are directed to any abstract idea at all, Applicant contends that the claims are integrated into a practical application.
(p.12): Core Wireless, also discussed in the Finjan Memorandum, describes a claimed invention that involves a graphical user interface (GUI) for mobile devices that displays an application summary of each application on the main menu while those applications are in an unlaunched state.
(p.13) Applicant submits claims 1, 8, and 15 provide a method, computer system, and computer program that solves issues of body temperature determination and notifications by automatically monitoring body temperature and self- correcting the temperature before developing serious issues. In particular, notifications are generated based on the aforementioned and temperature regulation assistance is provided by interacting with associated temperature regulation devices to adjust the user body temperature to a pre-configured normal temperature range.… Thus, the claimed invention directly improves the technical field by automatically monitoring body temperature and self-correcting the temperature. 

The Examiner disagrees. As explained during the interview and/or in the office actions, such integration should be demonstrated by additional elements that are meaningful and/or indicate an improvement in computer or other technology. No such additional elements are recited in the claims including “associated temperature regulation devices to adjust the user body temperature” that are recited in generality.  
No improvement in computer technology similar to Finjan and Core Wireless exists either and no particular arguments to support such improvements are presented.
No improvement in other technology exists either. A detection of body temperature, regulating the temperature, and issuing corresponding notifications have been known in the related field as shown the references of record. 

The Applicant argues (p.13): the claimed invention does not recite any mathematical concepts. It does not recite a mental process because the steps are not practically performed in the human mind. Nor does "in response to the detected body temperature being outside the pre-configured normal temperature range, performing temperature regulation assistance by interacting with associated temperature regulation devices to adjust the user body temperature to the pre-configured normal temperature range" cover any method of organizing human activity such as a fundamental economic concept or managing interactions between people.
The Examiner submits that mental process steps can be handled by a human mind such as user manually making an estimation how high or low a patient’s temperature is to take appropriate steps to adjust it.  Similarly, based on a response time or lack thereof relative to the predetermined (preconfigured) time, making a decision to transmit a notification.  
With regards to “methods of organizing human activity”, the recited steps constitute business practice that is undertaken to manage patient’s acceptable temperature and it is similar, for example, to one of the examples in MPEP such as “a mental process that a neurologist should follow when testing a patient for nervous system malfunctions”, MPEP 2106.04(a)(2).C.
The Examiner further submits that regardless of such similarity, at least mental process steps represent enumerated abstract ideas.

The Applicant argues (p.13): Finally, like the claims in Diamond v. Diehr, the present claims recite combinations that result in direct action upon physical elements other than a computer, namely temperature regulation devices such as heating devices (e.g., a stretch cover, mattress cover, sheet or blanket). (See Para [0032] of Applicant's Original Disclosure). These limitations, in combination with the rest of the claims, recite an invention that effects "a transformation or reduction of a particular article to a different state or thing”.
However, the claims do not recite any meaningful limitations similar to Diamond v. Diehr as alleged by the Applicants. 
In Diamond v. Diehr, the claim was tied to a specific physical structure- an injection mold unlike the current claims which generically recite a platform with a movable member that, under the BRI, could correspond to multiple applications (as discussed above in this response).  In Diehr, the eligibility was based on several factors considered together such as installing rubber in the mold, closing the press, constant measurements of temperature at a mold cavity, and repetitive recalculation of the cure time using constantly updated temperature measurements as well as a transformation of a raw rubber into a rubber product.  These additional elements/ steps impose meaningful limits to an abstract idea to improve the existing technological process of producing a specific molded compound (”When a claim containing a mathematical formula implements or applies the formula in a structure or process which, when considered as a whole, is performing a function which the patent laws were designed to protect (e. g., transforming or reducing an article to a different state or thing), then the claim satisfies 101' s requirements”, United States Supreme Court, DIAMOND v. DIEHR, (1981) No. 79-1112.
The Examiner notes that no support/explanation for the argued “transformation” is presented.


35 USC § 103
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Peter Santa Maria et al. (US 9956113) discloses a method for maintaining and/or increasing body temperature of a patient may involve delivering heat to a first location on a limb of the patient. The method may further involve measuring a temperature of the patient, a temperature of a heat delivery device and/or an amount of compression applied to the patient. A method embodiment may optionally further involve adjusting at least one of the heat delivery.

Russel Carleton (US 2001/0044840) discloses that a notification is transmitted to a higher priority responder (“an emergency responder”) if the notification is not responded to in a preconfigured time.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER SATANOVSKY whose telephone number is (571)270-5819.  The examiner can normally be reached on M-F: 9 am-5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER SATANOVSKY/
Primary Examiner, Art Unit 2863